UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 06-7489



In Re:   DAVID WILLIAM LINDER,



                                                          Petitioner.



                 On Petition for Writ of Mandamus.
                        (2:04-cr-00191-JBF)


Submitted:   February 22, 2007             Decided:   March 1, 2007


Before WILLIAMS, MOTZ, and SHEDD, Circuit Judges.


Petition denied by unpublished per curiam opinion.


David William Linder, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           David William Linder petitions for a writ of mandamus

seeking   an   order   directing   the   Warden   of   the    United    States

Penitentiary in Terre Haute, Indiana, to provide him with a compact

disk that allegedly contains evidence relevant to his criminal

conviction.    We deny the petition.

           Mandamus relief is available only when the petitioner has

a clear right to the relief sought and no other means to seek the

requested relief.      In re First Fed. Sav. & Loan Ass’n, 860 F.2d

135, 138 (4th Cir. 1988).      Further, mandamus is a drastic remedy

and should only be used in extraordinary circumstances.                Kerr v.

United States Dist. Court, 426 U.S. 394, 402 (1976); In re Beard,

811 F.2d 818, 826 (4th Cir. 1987).       Linder has not established that

he is entitled to the relief sought and fails to establish the

requisite extraordinary circumstances.

           Accordingly, although we grant leave to proceed in forma

pauperis, we deny the petition for writ of mandamus.            We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                             PETITION DENIED




                                   - 2 -